Citation Nr: 1828785	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure or service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970, including service in Vietnam.  
This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Veteran claims entitlement to service connection for hypertension on either a direct basis, as related to presumed service exposure to herbicide agents, or secondary basis, as related to service-connected diabetes.  During the course of this appeal, a VA examiner discussed the latter, but not the former theory of entitlement.  That discussion is necessary based on the Veteran's October 2014 written statement, which cites multiple VA-commissioned studies suggesting a link between hypertension and herbicide agent exposure.  The Veteran argues hypertension leads to ischemic heart disease, a disease VA has acknowledged as being associated with herbicide agent exposure.  

In addition, the Veteran asserts that hypertension initially manifested in service and necessitated treatment soon thereafter.  The service medical records include no hypertension diagnosis, but show a blood pressure reading of 130/80.  Post-service treatment records are dated decades after service and therefore do not substantiate that assertion.  During the course of this appeal, the Veteran was asked to submit all outstanding medical documents pertinent to this claim.  Because the claim is being remanded for another purpose, the Veteran should again be asked to furnish names and contact information of any treatment facilities who treated or diagnosed hypertension from separation to service until the present, as those records may show elevated blood pressure or diagnoses of hypertension earlier than currently shown by the record.

Accordingly, this claim is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical providers who provided treatment for hypertension prior to 2000 as those records may substantiate his assertion that hypertension manifested during and shortly after service and that he received treatment for hypertension prior to 2000.  After securing any necessary authorization, obtain and associate with the file all records of identified hypertension treatment prior to 2000.

2.  Then, schedule the Veteran for a VA examination with a medical doctor who has not previously provided an opinion in this claim.  The examiner should review all pertinent evidence of record, including the Veteran's October 2014 written statement.  Discussing all studies and the Veteran's theory of entitlement (hypertension leads to ischemic heart disease) cited in the written statement, the examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to presumed exposure to herbicide agents while serving in Vietnam.  If not, the examiner should indicate whether the hypertension initially manifested during such service in the form of the elevated blood pressure reading of 130/80.  The examiner should also opine whether current hypertension is at least as likely as not (50 percent or greater probability) related to service or any event, injury, or disease during service.  The examiner should also opine whether current hypertension is at least as likely as not (50 percent or greater probability) is due to or the result of service-connected diabetes.  The examiner should also opine whether current hypertension is at least as likely as not (50 percent or greater probability) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

